Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25CI

 

NINETY- FOURTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Ninety-fourth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009 (CSG document no.
2298875), as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment shall have the meaning set forth
in the Agreement.  Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment.  Except as amended by this Amendment,
the terms and conditions set forth in the Agreement shall continue in full force
and effect according to their terms.

 

WHEREAS, Customer has previously purchased and CSG has provided ACPV (as defined
in the Agreement) for Customer’s use, pursuant to the Agreement; and

 

WHEREAS, Customer desires to use and CSG agrees to provide additional
functionality to ACPV in support of Customer’s Direct Inward Dialing (“DID”)
such that ACPV will have the capability to support Customer’s ********* ******
********* (the “DID Enhancement”); and

 

WHEREAS, Customer desires and CSG agrees to provide DID Enhancement for
Customer’s Connected Subscribers, as defined in the Agreement.

 

NOW, THEREFORE, CSG and Customer agree as follows, as of the Effective Date
(defined below):

 

1.    Customer hereby requests and CSG agrees to configure and implement the DID
Enhancement for Customer’s access. CSG shall provide and support the DID
Enhancement for Customer’s DID capability for the fees provided in Schedule F of
the Agreement.

 

CSG shall configure and implement the functionality of the DID Enhancement of
Customer’s ********* ****** ********* for Connected Subscribers pursuant to that
certain Statement of Work to be executed by CSG and Customer (CSG document no.
4113331) (the "SOW").   

 

CSG will support Customer’s DID capability via ACPV in conjunction with
Customer’s ********* ****** ********* held by CSG by automating Customer’s CSRs’
capture of assigned numbers to create a block of numbers (the “DID Block”).

 

The DID Enhancement available to Customer will include functionality for the:

 

•

Ability to assign a block of Customer’s telephone numbers from Customer’s
********* ****** ********* held by CSG for Customer’s Subscribers’ accounts at
the time of ordering

 

•

Ability to assign multiple DID Blocks to a single service to Customer’s
Subscribers’ account(s)

 

•

Ability to downgrade a DID Block without having to downgrade the Customer’s
service to which the DID Block was assigned

 

•

Ability to port in/port out a DID Block to accommodate Customer’s change of
telco provider(s)

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

•

Ability to transfer a DID Block to another Subscriber account

 

•

Ability to restart a DID Block in a Subscriber account

 

•

Ability to provide DID Block details to Customer’s provisioning partner via
Service Order Distribution Interface (“SODI”)

 

•

Ability to print the DID Block of telephone numbers, with the DID Subscriber
call detail records, on Subscribers’ statements treated as a single block.

 

The DID Enhancement is dependent upon Customer’s use of CSG’s ACP Commercial
Services.

 

2.    Further, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F, "Fees," "CSG SERVICES," Section I,
"Processing," subsection c), “Ancillary Voice Services,” shall be amended to add
a new subsection L, titled "Direct Inward Dialing Enhancement (DID
Enhancement)," to include the following fees:

 

Description of Item/Unit of Measure

Frequency

Fees

L.  Direct Inward Dialing Enhancement (DID Enhancement)

 

 

1.DID Enhancement Access Fee (Note 1) (Note 2) (Note 3)

********

$**********

2.DID Enhancement Maintenance Fee (Note 4) (Note 5) (Note 6)

 

 

a.***** * through **

*******

$*********

b.***** ** and ******

*******

$********

Note 1: As part of the DID Enhancement Access Fee, CSG shall make available ***
******** **** ******* (*****) ***** of technical services for configuration and
implementation of the DID Enhancement.  In the event ***** in excess of ***
******** **** ******* (*****) are deemed necessary by Customer to complete the
configuration and implementation of the DID Enhancement, Customer may authorize
additional ***** and such ***** in excess of *** ******** **** ******* (*****)
***** will be invoiced by CSG to Customer for actual excess ***** used at the
****-******* ********* ******** ****** ****.  

Note 2: Configuration and implementation of the DID Enhancement for the
Connected Subscribers will be pursuant to that certain Statement of Work (CSG
document no. 4113331) (the “SOW”) to be executed by the parties.

Note 3: Upon the Effective Date of the Ninety-fourth Amendment, CSG shall
invoice Customer and Customer shall pay the DID Enhancement Access Fee in
accordance with the terms and conditions of the Agreement.

Note 4: Upon the actual Completion Date, as defined in the SOW, CSG shall begin
invoicing Customer and Customer shall pay the DID Enhancement Maintenance Fee
pursuant to section L.2 of the table above. For purposes of clarification, the
DID Enhancement Maintenance Fees are applicable to support the DID Enhancement
under this Agreement and the DID Enhancement provided under the CSG Master
Subscriber Management System Agreement executed as of March 13, 2003 (CSG
document no. 1926320) (The “Charter [TWC} Agreement”).

Note 5: In the event Customer desires to discontinue use of the DID Enhancement,
Customer shall provide CSG with prior written notice no less than ***** (**)
**** prior to the date of such discontinuance (email is sufficient).

Note 6: For clarification purposes, the DID Enhancement Maintenance Fee is
subject to increase pursuant to Section 5.3 of the Agreement.

 

3.    Additionally, CSG and Customer acknowledge and agree that it is the intent
of the parties that, in addition to Customer’s use of the DID Enhancement for
Connected Subscribers under the Agreement, Customer will participate in the DID
Enhancement under the Charter [TWC] Agreement without incurring any additional
fees as such rights will be set forth in that certain One Hundred Eleventh
Amendment to the Charter [TWC] Agreement.  Customer acknowledges and agrees the
payment of fees in this Amendment is a condition of Customer’s receipt of the
DID Enhancement under the Charter [TWC] Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  SVP, General Counsel & Secretary

 

Title:  SVP, Billing Strat & Opns

 

Title:  Gregory Cannon

 

Date:  3-10-17

 

Date:  Mar 13, 2017

 